LOAN AND SECURITY AGREEMENT



     THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the
Effective Date between SILICON VALLEY BANK, a California corporation (“Bank”),
and Global Med Technologies, Inc., a Colorado corporation (“Global Med”), and
PeopleMed.com, Inc., a Colorado corporation (“PeopleMed” and, together with
Global Med, the “Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank. The parties agree as follows:

      1       ACCOUNTING AND OTHER TERMS

     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

     2      LOAN AND TERMS OF PAYMENT

     2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank
the outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.



     2.1.1      Revolving Advances.

                     (a)   Availability. Subject to the terms and conditions of
this Agreement, Bank shall make Advances not exceeding the Availability Amount.
Amounts borrowed hereunder may be repaid and, prior to the Revolving Line
Maturity Date, reborrowed, subject to the applicable terms and conditions
precedent herein.

                     (b)    Termination; Repayment. The Revolving Line
terminates on the Revolving Line Maturity Date, when the principal amount of all
Advances, the unpaid interest thereon, and all other Obligations relating to the
Revolving Line shall be immediately due and payable.

     2.1.2      Letters of Credit Sublimit.

                     (a) As part of the Revolving Line, Bank shall issue or have
issued Letters of Credit for Borrower’s account. Such aggregate amounts utilized
hereunder shall at all times reduce the amount otherwise available for Advances
under the Revolving Line. The face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) may not exceed Five Hundred Thousand Dollars ($500,000). The aggregate
amount available to be used for the issuance of Letters of Credit may not exceed
(i) the lesser of (A) the Revolving Line or (B) the Borrowing Base, minus (ii)
the outstanding principal amount of any Advances (including any amounts used for
Cash Management Services and the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) and minus (iii) the FX Reserve. If, on the Revolving Line
Maturity Date, there are any outstanding Letters of Credit, then on such date
Borrower shall provide to Bank cash collateral in an amount equal to 105% of the
face amount of all such Letters of Credit plus all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to said Letters of
Credit. All Letters of Credit shall be in form and substance acceptable to Bank
in its sole discretion and shall be subject to the terms and conditions of
Bank’s standard Application and Letter of Credit Agreement (the “Letter of
Credit Application”). Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request. Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letter of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.

                     (b) The obligation of Borrower to immediately reimburse
Bank for drawings made under Letters of Credit shall be absolute, unconditional,
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.

--------------------------------------------------------------------------------

                     (c)    Borrower may request that Bank issue a Letter of
Credit payable in a Foreign Currency. If a demand for payment is made under any
such Letter of Credit, Bank shall treat such demand as an Advance to Borrower of
the equivalent of the amount thereof (plus fees and charges in connection
therewith such as wire, cable, SWIFT or similar charges) in Dollars at the
then-prevailing rate of exchange in San Francisco, California, for sales of the
Foreign Currency for transfer to the country issuing such Foreign Currency.

                     (d)    To guard against fluctuations in currency exchange
rates, upon the issuance of any Letter of Credit payable in a Foreign Currency,
Bank shall create a reserve (the “Letter of Credit Reserve”) under the Revolving
Line in an amount equal to ten percent (10%) of the face amount of such Letter
of Credit. The amount of the Letter of Credit Reserve may be adjusted by Bank
from time to time to account for fluctuations in the exchange rate. The
availability of funds under the Revolving Line shall be reduced by the amount of
such Letter of Credit Reserve for as long as such Letter of Credit remains
outstanding.

     2.1.3   Foreign Exchange Sublimit. As part of the Revolving Line, Borrower
may enter into foreign exchange contracts with Bank under which Borrower commits
to purchase from or sell to Bank a specific amount of Foreign Currency (each, a
“FX Forward Contract”) on a specified date (the “Settlement Date”). FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10%) of each
outstanding FX Forward Contract in a maximum aggregate amount equal to Five
Hundred Thousand Dollars ($500,000) (the “FX Reserve”). The aggregate amount of
FX Forward Contracts at any one time may not exceed ten (10) times the amount of
the FX Reserve.

     2.1.4   Cash Management Services Sublimit. Borrower may use up to Five
Hundred Thousand Dollars ($500,000) of the Revolving Line for Bank’s cash
management services which may include merchant services, direct deposit of
payroll, business credit card, and check cashing services identified in Bank’s
various cash management services agreements (collectively, the “Cash Management
Services”). Any amounts used by Borrower for Cash Management Services will be
treated as Advances under the Revolving Line, will accrue interest at the
interest rate applicable to Advances, and will reduce the amount otherwise
available for Credit Extensions thereunder.

     2.1.5   Term Loan.

                     (a)   Availability. Subject to the terms and conditions of
this Agreement, during the Draw Period, Bank shall make up to two term advances
(each, a “Term Loan Advance” and, collectively, “Term Loan Advances”) in an
aggregate amount not exceeding the Term Loan Amount.

                      (b)   Repayment. Borrower shall pay monthly payments of
accrued interest beginning on the date of each Term Loan Advance through
December 31, 2008. Term Loan Advances outstanding on December 31, 2008 shall be
payable in (i) sixty (60) consecutive equal monthly installments of principal
plus (ii) monthly payments of accrued interest, beginning on January 1, 2009 and
ending on the Term Loan Maturity Date, at which time all outstanding principal
and all accrued unpaid interest and other amounts owing in connection with the
Term Loan Advances shall be immediately due and payable.

                     (c)   Prepayment.

                                            (i)   At Borrower’s option, so long
as an Event of Default has not occurred and is not continuing, Borrower shall
have the option to prepay a portion, but not all, of the Term Loan Advances made
by Bank under this Agreement with no penalty or premium, provided Borrower
provides written notice to Bank of its election to exercise to prepay a portion
of the Term Loan Advances at least one (1) Business Day prior to such partial
prepayment and that such partial prepayment shall be applied to the remaining
amortization payments in reverse order of maturity. At Borrower’s option, so
long as an Event of Default has not occurred and is not continuing, Borrower
shall have the option to prepay all, but not less than all, of the Term Loan
Advances made by Bank under this Agreement, provided Borrower (a) provides
written notice to Bank of its election to exercise to prepay all such Term Loan
Advances at least 30 days prior to such prepayment, and (b) pays, on the date of
the prepayment (i) all accrued and unpaid interest with respect to the Term Loan
Advances through the date the prepayment is made; (ii) all unpaid principal with
respect to the Term Loan Advances; (iii) a premium equal to the Make-Whole
Premium; and (v) all other sums, if any, that shall have become due and payable
hereunder with respect to this Agreement.

 

-2-

--------------------------------------------------------------------------------

                      (d)     Excess Cash Flow. Beginning ninety (90) days after
the close of each fiscal year, (commencing with Borrower’s fiscal year ending
December 31, 2008, therefore occurring initially by March 31, 2009) and
continuing on the same day of each year thereafter until the Term Loan Maturity
Date or until all amounts owing under the Term Loan have been paid in full,
whichever first occurs, Borrower shall pay Bank an annual amount equal to 25% of
Borrower’s Excess Cash Flow for the immediately preceding fiscal year.
Notwithstanding the foregoing, for the first Excess Cash Flow payment only, such
amount will be based on Excess Cash Flow for the semi-annual period beginning on
July 1, 2008 through December 31, 2008. Excess Cash Flow payments will be
allocated to the Term Loan payment schedule in the inverse order of payments due
beginning backwards from the Term Loan Maturity Date.

     2.2     Overadvances. If, at any time, the Credit Extensions under Sections
2.1.1, 2.1.2, 2.1.3 and 2.1.4 exceed the lesser of either (a) the Revolving Line
or (b) the Borrowing Base, Borrower shall immediately pay to Bank in cash such
excess.

      2.3    Payment of Interest on the Credit Extensions.           (a)     
Interest Rate.

                                            (i)  Advances. Subject to Section
2.3(b), the principal amount outstanding under the Revolving Line shall accrue
interest at a floating per annum rate equal to the greater of one half of one
percentage point (0.50%) above the Prime Rate, or 5.50%, which interest shall be
payable monthly in accordance with Section 2.3(f) below.

                                            (ii)  Term Loan. Subject to Section
2.3(b), the principal amount outstanding under the Term Loan shall accrue
interest at a per annum rate equal to the greater of two percentage points
(2.0%) above the Prime Rate fixed at the time of funding, or 7.00%, which
interest shall be payable monthly in accordance with Section 2.3(f) below.

                      (b)    Default Rate. Immediately upon the occurrence and
during the continuance of an Event of Default, Obligations shall bear interest
at a rate per annum which is five percentage points above the rate that is
otherwise applicable thereto (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Bank.

                      (c)    Adjustment to Interest Rate. Changes to the
interest rate of any Credit Extension based on changes to the Prime Rate shall
be effective on the effective date of any change to the Prime Rate and to the
extent of any such change.

                      (d)    360-Day Year. Interest shall be computed on the
basis of a 360-day year for the actual number of days elapsed.

                      (e)    Debit of Accounts. Bank may debit any of Borrower’s
deposit accounts, including the Designated Deposit Account, for principal and
interest payments or any other amounts Borrower owes Bank when due. These debits
shall not constitute a set-off.

                      (f)    Payments. Unless otherwise provided, interest is
payable monthly on the first calendar day of each month. Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue.

     2.4      Fees.   Borrower shall pay to Bank:             (a)     
Commitment Fees.

                                            (i) Revolving Advances. A fully
earned, non-refundable revolving commitment fee equal to 0.375% of the Revolving
Line, on the Effective Date; and

-3-

--------------------------------------------------------------------------------

                                            (ii) Term Loan. A fully earned,
non-refundable term commitment fee equal to Thirty-Seven Thousand Five Hundred
Dollars ($37,500), on the Effective Date provided, however that if Borrower
agrees to maintain $1,500,000 in Bank’s EuroDollar Sweep investment product, the
term commitment fee shall be reduced to Eighteen Thousand Seven Hundred Fifty
Dollars ($18,750); and

                       (b)   Good Faith Deposit. A good faith deposit in an
amount equal to Twenty-Five Thousand Dollars ($25,000) (the receipt of which
Bank hereby acknowledges), which deposit shall be applied to Bank Expenses; and

                       (c)    Letter of Credit Fee. Bank’s customary fees and
expenses for the issuance or renewal of Letters of Credit upon the issuance,
each anniversary of the issuance, and the renewal of such Letter of Credit by
Bank; and

                       (d)  Make-Whole Premium. The Make-Whole Premium when due
pursuant to the terms of Section 2.1.5(c).

                       (e)   Unused Revolving Line Facility Fee. A fee (the
“Unused Revolving Line Facility Fee”), payable quarterly, in arrears, on a
calendar year basis, in an amount equal to 0.375% per annum of the average
unused portion of the Revolving Line, as determined by Bank. Borrower shall not
be entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder; and

                       (f)   Late Payment Fee. A late payment fee equal to five
percent (5%) of any payment or other amount not paid when due hereunder; and

                       (g)   Bank Expenses. All Bank Expenses (including
reasonable attorneys’ fees and expenses, plus expenses, for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

      3      CONDITIONS OF LOANS

     3.1   Conditions Precedent to Initial Credit Extension.  Bank’s obligation
to make the initial Credit Extension is subject to the condition precedent that
Borrower shall consent to or shall have delivered, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:

                       (a)  duly executed original signatures to the Loan
Documents to which it is a party;

                       (b)  duly executed original signatures to the Control
Agreements;

                       (c)  its Operating Documents and a good standing
certificate of Borrower certified by theSecretary of State of the State of
Colorado as of a date no earlier than thirty (30) days prior to the Effective
Date;

                       (d)  duly executed original signatures to the completed
Borrowing Resolutions for Borrower;

                       (e) certified copies, dated as of a recent date, of
financing statement searches, as Bank shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Advance or Credit Extension, will be terminated
or released;

                       (f)  the Perfection Certificate(s) executed by Borrower;

                       (g) a landlord’s consent executed in favor of Bank;

                       (h) certificate(s) for the Shares, accompanied by an
instrument of assignment duly executed in blank by Borrowers, within 30 days
after the Inlog Acquisition;

-4-

--------------------------------------------------------------------------------

                       (i)   the insurance policies and/or endorsements required
pursuant to Section 6.5 hereof together with appropriate evidence showing loss
payable and/or additional insured clauses or endorsements in favor of Bank;

                       (j)   as a condition precedent to any Advance which would
cause the aggregate amount of all outstanding Advances to exceed $500,000, the
completion of the Initial Audit with results satisfactory to Bank in its sole
and absolute discretion; and

                       (k)   payment of the fees and Bank Expenses then due as
specified in Section 2.4 hereof.

      3.2     Conditions Precedent to all Credit Extensions. Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following:

                       (a)   except as otherwise provided in Section 3.4(a),
timely receipt of an executed Payment/Advance Form;

                       (b)  the representations and warranties in Section 5
shall be true in all material respects on the date of the Payment/Advance Form
and on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

                       (c)   in Bank’s sole discretion, there has not been a
Material Adverse Change.



  3.3      Covenant to Deliver.



     Borrower agrees to deliver to Bank each item required to be delivered to
Bank under this Agreement as a condition to any Credit Extension. Borrower
expressly agrees that the extension of a Credit Extension prior to the receipt
by Bank of any such item shall not constitute a waiver by Bank of Borrower’s
obligation to deliver such item, and any such extension in the absence of a
required item shall be in Bank’s sole discretion.

      3.4      Procedures for Borrowing.

                       (a)   Advances. Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance (other than Advances under Sections 2.1.2 or
2.1.4), Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 p.m. Pacific time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Payment/Advance Form executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.

      4      CREATION OF SECURITY INTEREST

      4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Bank, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Borrower represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement). If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Bank.

-5-

--------------------------------------------------------------------------------

     Borrower hereby pledges, assigns and grants (and shall cause any Subsidiary
to pledge, assign and grant) to Bank a security interest in all shares of stock
which are part of the Collateral, including without limitation sixty five
percent (65%) of Borrower’s or any Subsidiary’s equity interests in Inlog, S.A.
after the Inlog Acquisition (collectively, the “Shares”), together with all
proceeds and substitutions thereof, all cash, stock and other moneys and
property paid thereon, all rights to subscribe for securities declared or
granted in connection therewith, and all other cash and noncash proceeds of the
foregoing, as security for the performance of the Obligations. The certificate
or certificates for the Shares will be delivered to Bank (and, in the case of
the Shares representing 65% of Borrower’s equity interests in Inlog, S.A.,
within 30 days after the Inlog Acquisition), accompanied by an instrument of
assignment duly executed in blank by Borrower, and Borrower shall cause the
books of each entity whose shares are part of the Shares and any transfer agent
to reflect the pledge of the Shares. Upon the occurrence of an Event of Default,
Bank may effect the transfer of the Shares into the name of Bank and cause new
certificates representing such securities to be issued in the name of Bank or
its transferee. Borrower will execute and deliver such documents, and take or
cause to be taken such actions, as Bank may reasonably request to perfect or
continue the perfection of Bank’s security interest in the Shares. Unless an
Event of Default shall have occurred and be continuing, Borrower shall be
entitled to exercise any rights with respect to the Shares and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms. All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default. The Shares are not held in a brokerage or
similar securities account

     If this Agreement is terminated, Bank’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations and at
such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall, at Borrower’s sole cost and expense, release its Liens in the Collateral
and all rights therein shall revert to Borrower.

     4.2    Authorization to File Financing Statements. Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Bank
under the Code. Bank agrees to terminate such financing statements, or authorize
Borrower to do so, if this Agreement is terminated, the Obligations are repaid
in full in cash and Bank has no obligation to make Credit Extensions.

     5      REPRESENTATIONS AND WARRANTIES     Borrower represents and warrants
as follows:

     5.1     Due Organization, Authorization; Power and Authority. Borrower is
duly existing and in good  standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number.

-6-

--------------------------------------------------------------------------------

     The execution, delivery and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
any of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or are being obtained pursuant to Section 6.1(b) ) or (v)
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to have a
material adverse effect on Borrower’s business.

     5.2    Collateral. Borrower has good title to, has rights in, and the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest therein. The
Accounts are bona fide, existing obligations of the Account Debtors.

     The Collateral is not in the possession of any third party bailee (such as
a warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as Borrower has given Bank notice
pursuant to Section 7.2. In the event that Borrower, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral to a bailee,
then Borrower will first receive the written consent of Bank and such bailee
must execute and deliver a bailee agreement in form and substance satisfactory
to Bank in its sole discretion.

      All Inventory is in all material respects of good and marketable quality,
free from material defects.

     Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each patent is valid and enforceable, and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business. Except as noted on the Perfection Certificate,
Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is the licensee (a) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with the Bank’s right to sell
any Collateral. Borrower shall provide written notice to Bank within ten (10)
days of entering or becoming bound by any such license or agreement (other than
over-the-counter software that is commercially available to the public).
Borrower shall take such steps as Bank requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (x) all such
licenses or agreements to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such license or agreement, whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.

     5.3 Accounts Receivable. For any Eligible Domestic Account and Eligible
Foreign Account in any Borrowing Base Certificate, all statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing such Eligible Domestic Accounts and Eligible Foreign Accounts are and
shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower's Books are genuine and in all respects what they
purport to be. If Event of Default has occurred and is continuing, Bank may
notify any Account Debtor owing Borrower money of Bank’s security interest in
such funds and verify the amount of such Eligible Domestic Account and Eligible
Foreign Account. All sales and other transactions underlying or giving rise to
each Eligible Domestic Account and Eligible Foreign Account shall comply in all
material respects with all applicable laws and governmental rules and
regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are an Eligible Domestic Account
and Eligible Foreign Account in any Borrowing Base Certificate. To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Domestic Accounts and
Eligible Foreign Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.

-7-

--------------------------------------------------------------------------------



     5.4   Litigation. Other than the Jackson Proceedings, there are no actions
or proceedings pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against Borrower or any of its Subsidiaries
involving more than Two Hundred Fifty Thousand Dollars ($250,000).

     5.5   No Material Deviation in Financial Statements. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Bank.

     5.6   Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.

     5.7   Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company
Act. Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors). Borrower has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to have
a material adverse effect on its business. None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted.

     5.8   Subsidiaries; Investments. Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.

     5.9   Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower. Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”. Borrower
is unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower. Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

     5.10   Use of Proceeds. Borrower shall use the proceeds of the Term Loan
Advances solely for the purpose of financing the Inlog Acquisition and the
eDonor Asset Purchase. Borrower shall use the proceeds of the Advances solely to
fund its general business requirements including working capital support and
acquisition financing and not for personal, family, household or agricultural
purposes.

-8-

--------------------------------------------------------------------------------

     5.11   Shares. Beginning on the date of the Inlog Acquisition and at all
times thereafter, Borrower has full power and authority to create a first lien
on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement. There are
no subscriptions, warrants, rights of first refusal or other restrictions on, or
options exercisable with respect to the Shares. The Shares have been and will be
duly authorized and validly issued, and are fully paid and non-assessable. The
Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.

     5.12   Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

     6        AFFIRMATIVE COVENANTS

     Borrower shall do all of the following:

    6.1      Government Compliance.

                 (a)   Maintain its and all its Subsidiaries’ legal existence
and good standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business.

                 (b)   Obtain all of the Governmental Approvals necessary for
the performance by Borrower of its obligations under the Loan Documents to which
it is a party and the grant of a security interest to Bank in all of its
property. Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.

     6.2      Financial Statements, Reports, Certificates.

                 (a)   Deliver to Bank: (i) as soon as available, but no later
than thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month certified by a Responsible Officer and in a form
reasonably acceptable to Bank; (ii) as soon as available, but no later than
ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Bank in its
reasonable discretion (Bank acknowledges that Borrower’s audit firm as of the
Effective Date, EK&H, is acceptable to Bank); (iii) within five (5) days of
delivery, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt (iv) in the
event that Borrower becomes subject to the reporting requirements under the
Securities Exchange Act of 1934, as amended, within five (5) days of filing, all
reports on Form 10-K, 10-Q and 8-K filed with the Securities and Exchange
Commission or a link thereto on Borrower’s or another website on the Internet;
(iv) a prompt report of any legal actions pending or threatened against Borrower
or any of its Subsidiaries that could result in damages or costs to Borrower or
any of its Subsidiaries of Two Hundred Fifty Thousand Dollars ($250,000) or
more; (v) prompt notice of an event that materially and adversely affects the
value of the intellectual property; and (vi) budgets, sales projections,
operating plans and other financial information reasonably requested by Bank.

                 (b) Within thirty (30) days after the last day of each month at
all times during which any Advance or other amounts are owing under Sections
2.1.1, 2.1.2, 2.1.3 or 2.1.4 and as a condition precedent to any such borrowing,
deliver to Bank a duly completed Borrowing Base Certificate signed by a
Responsible Officer, with aged listings of accounts receivable and accounts
payable (by invoice date).

-9-

--------------------------------------------------------------------------------

                 (c) Within thirty (30) days after the last day of each month,
deliver to Bank with the monthly financial statements, a duly completed
Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement.

                 (d) Allow Bank to audit Borrower’s Collateral at Borrower’s
expense. Such audits shall be conducted no more often than once every twelve
(12) months unless a Default or an Event of Default has occurred and is
continuing.

     6.3   Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date. Borrower must promptly notify Bank of all returns,
recoveries, disputes and claims that involve more than One Hundred Thousand
Dollars ($100,000).

     6.4   Taxes; Pensions. Make, and cause each of its Subsidiaries to make,
timely payment of all foreign, federal, state, and local taxes or assessments
(other than taxes and assessments which Borrower is contesting pursuant to the
terms of Section 5.9 hereof) and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

     6.5   Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Bank. All property policies
shall have a lender’s loss payable endorsement showing Bank as lender’s loss
payee and additional insured and waive subrogation against Bank, and all
liability policies shall show, or have endorsements showing, Bank as an
additional insured. All policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall endeavor to give Bank at
least twenty (20) days notice before canceling, amending, or declining to renew
its policy. At Bank’s request, Borrower shall deliver certified copies of
policies and evidence of all premium payments. Proceeds payable under any policy
shall, at Bank’s option, be payable to Bank on account of the Obligations. If
Borrower fails to obtain insurance as required under this Section 6.5 or to pay
any amount or furnish any required proof of payment to third persons and Bank,
Bank may make all or part of such payment or obtain such insurance policies
required in this Section 6.5, and take any action under the policies Bank deems
prudent.

     6.6     Operating Accounts.

                 (a) Other than for the Investment described in subsection (j)
of the defined term “Permitted Investments”, maintain its and all of its
Domestic Subsidiaries’ primary operating and other deposit accounts and
investment and securities accounts with Bank and Bank’s Affiliates which
accounts shall represent at least 70% of the dollar value of Borrower’s and all
of its Domestic Subsidiaries’ accounts at all financial institutions.

                 (b)  Provide Bank five (5) days prior written notice before
establishing any new Collateral Account at or with any bank or financial
institution other than Bank or Bank’s Affiliates. For each Collateral Account
that Borrower and all of its Domestic Subsidiaries’ at any time maintains,
Borrower shall cause the applicable bank or financial institution (other than
Bank) at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder. The provisions of the previous sentence
shall not apply to (i) deposit accounts exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of
Borrower’s employees and identified to Bank by Borrower as such, or (ii)
Collateral Accounts of Borrower’s Foreign Subsidiaries.

     6.7  Financial Covenants

      Borrower shall maintain at all times, tested as of the last day of each
quarter, unless otherwise noted:

                  (a)   Free Cash Flow. A minimum cumulative Free Cash Flow in
the amount set forth belowfor the corresponding cumulative period, as follows:

-10-

--------------------------------------------------------------------------------

                                       Cumulative Period       Amount    •   
Three (3) months ending September 30, 2008    $    300,000  •    Six (6) months
ending December 31, 2008    $    900,000    •    Three (3) months ending March
31, 2009    $    600,000  •    Six (6) months ending June 30, 2009    $
1,200,000  •    Nine (9) months ending September 30, 2009    $ 1,800,000  •   
Twelve (12) months ending December 31, 2009    $ 2,400,000    •    Three (3)
months ending March 31, 2010    $    600,000  •    Six (6) months ending June
30, 2010    $ 1,200,000  •    Nine (9) months ending September 30, 2010    $
1,800,000  •    Twelve (12) months ending December 31, 2010    $ 2,400,000    • 
  Three (3) months ending March 31, 2011    $    800,000  •    Six (6) months
ending June 30, 2011    $ 1,600,000  •    Nine (9) months ending September 30,
2011    $ 2,400,000  •    Twelve (12) months ending December 31, 2011    $
3,200,000  •  Each fiscal quarter thereafter will replicate the quarterly
requirement for the 2011 fiscal year.


                                 (b)   Liquidity Ratio. A ratio of unrestricted
cash, Cash Equivalents and marketable securities plus net billed Accounts to
total consolidated Funded Debt of not less than the following, tested monthly:

                                                             Period    Ratio 
Effective Date through and including September 30, 2008    1.10:1.00  October 1,
2008 through and including March 31, 2009    1.30:1.00  April 1, 2009 through
and including June 30, 2009    1.40:1.00  Each month thereafter    1.75:1.00 


During the intra-quarter months only, a violation of the applicable minimum
Liquidity Ratio in a particular intra-quarter month will not constitute an Event
of Default if as of that month end, Borrower maintains greater than Two Million
Five Hundred Thousand Dollars ($2,500,000) of unrestricted cash with Bank and
Bank’s Affiliate.

     6.8   Protection and Registration of Intellectual Property Rights. Borrower
shall: (a) protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise Bank in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent. If Borrower (i) obtains any
patent, registered trademark or servicemark, registered copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (ii) applies for any patent or the registration
of any trademark or servicemark, then Borrower shall immediately provide written
notice thereof to Bank and shall execute such intellectual property security
agreements and other documents and take such other actions as Bank shall request
in its good faith business judgment to perfect and maintain a first priority
perfected security interest in favor of Bank in such property. If Borrower
decides to register any copyrights or mask works in the United States Copyright
Office, Borrower shall: (x) provide Bank with at least fifteen (15) days prior
written notice of Borrower’s intent to register such copyrights or mask works
together with a copy of the application it intends to file with the United
States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
the copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office.
Borrower shall promptly provide to Bank copies of all applications that it files
for patents or for the registration of trademarks, servicemarks, copyrights or
mask works, together with evidence of the recording of the intellectual property
security agreement necessary for Bank to perfect and maintain a first priority
perfected security interest in such property.

-11-

--------------------------------------------------------------------------------



     6.9   Litigation Cooperation. From the date hereof and continuing through
the termination of this Agreement, make available to Bank, without expense to
Bank, Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

     6.10 Future Subsidiaries. In the event Borrower or any Subsidiary creates
or acquires any Subsidiary incorporated or formed under the laws of a United
States jurisdiction, Borrower shall cause such Subsidiary to, and such
Subsidiary shall, promptly execute such documents as Bank may require to become
a Borrower hereunder.

     6.11 Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Bank, within
five (5) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.



  7     NEGATIVE COVENANTS



       Borrower shall not do any of the following without Bank’s prior written
consent:

     7.1   Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; and
(c) in connection with Permitted Liens and Permitted Investments.

     7.2   Changes in Business, Management, Ownership, Control, or Business
Locations. (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower and such
Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) (i) have a change in management or (ii) permit or suffer any
Change in Control. Borrower shall not, without at least thirty (30) days prior
written notice to Bank: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than Ten
Thousand Dollars ($10,000) in Borrower’s assets or property), (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization.

     7.3   Mergers or Acquisitions. Merge or consolidate with any other Person,
or acquire all or substantially all of the capital stock or property of another
Person. Subject to Bank’s satisfactory review of all agreements and other
documentation entered into in connection with the Inlog Acquisition, the eDonor
Asset Purchase and the Hemo-Net LLC Asset Purchase on terms satisfactory to
Bank, Bank shall permit Borrower to consummate the Inlog Acquisition, the eDonor
Asset Purchase and the Hemo-Net LLC Asset Purchase, in each case on terms
satisfactory to Bank, provided however that Bank’s consent to the eDonor Asset
Purchase shall be subject to Borrower’s receipt of net cash proceeds in amount
equal to or greater than Two Million Dollars ($2,000,000) from the sale or
issuance of Borrower’s equity securities.

     7.4   Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

-12-

--------------------------------------------------------------------------------

     7.5   Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property including without limitation intellectual property, or assign or convey
any right to receive income, including the sale of any Accounts, or permit any
of its Subsidiaries to do so, except for Permitted Liens, permit any Collateral
not to be subject to the first priority security interest granted herein, or
enter into any agreement, document, instrument or other arrangement (except with
or in favor of Bank) with any Person which directly or indirectly prohibits or
has the effect of prohibiting Borrower or any Subsidiary from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or any Subsidiary’s intellectual property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted Lien”
herein.

     7.6   Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6. (b) hereof.

     7.7   Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) Borrower may pay dividends solely in common stock; and
(iii) Borrower may repurchase the stock of former employees or consultants
pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided such repurchase does not exceed in the aggregate of
Fifty Thousand Dollars ($50,000) per fiscal year; or (b) directly or indirectly
make any Investment other than Permitted Investments, or permit any of its
Subsidiaries to do so.

     7.8   Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for (i) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person, and
(ii) Permitted Investments.

     7.9   Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to Bank.

     7.10   Compliance. Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940 or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.



  8    EVENTS OF DEFAULT



     Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

     8.1   Payment Default. Borrower fails to (a) make any payment of principal
or interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Revolving Line Maturity Date or the Term Loan Maturity Date). During the cure
period, the failure to cure the payment default is not an Event of Default (but
no Credit Extension will be made during the cure period);

     8.2   Covenant Default.

               (a)   Borrower fails or neglects to perform any obligation in
Sections 6.2, 6.4, 6.5, 6.6, 6.7, 6.8, 6.10 or violates any covenant in Section
7; or

-13-

--------------------------------------------------------------------------------

            (b)  Borrower fails or neglects to perform, keep, or observe any
other term, provision, condition, covenant or agreement contained in this
Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period). Grace periods provided
under this section shall not apply, among other things, to financial covenants
or any other covenants set forth in subsection (a) above;

     8.3   Material Adverse Change. A Material Adverse Change occurs;

      8.4   Attachment. (a) Any material portion of Borrower’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver;
(b) the service of process seeking to attach, by trustee or similar process, any
funds of Borrower or of any entity under control of Borrower (including a
Subsidiary) on deposit with Bank or any Bank Affiliate; (c) Borrower is
enjoined, restrained, or prevented by court order from conducting any part of
its business; or (d) a notice of lien, levy, or assessment is filed against any
of Borrower’s assets by any government agency, and the same under clauses (a)
through (d) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period;

     8.5   Insolvency (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);

     8.6   Other Agreements. There is a default in any agreement to which
Borrower or any Guarantor is a party with a third party or parties resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of One Hundred Thousand
Dollars ($100,000) or that could have a material adverse effect on Borrower’s or
any Guarantor’s business;

     8.7   Judgments. One or more judgments, orders, or decrees for the payment
of money in an amount, individually or in the aggregate, of at least Fifty
Thousand Dollars ($50,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction, vacation, or stay of such
judgment, order, or decree);

     8.8   Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

     8.9    Subordinated Debt. A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement; or

     8.11  Governmental Approvals. Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

-14-



--------------------------------------------------------------------------------



     9     BANK’S RIGHTS AND REMEDIES



     9.1   Rights and Remedies. While an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:



           (a)  declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);

           (b)  stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;

           (c)  demand that Borrower (i) deposits cash with Bank in an amount
equal to the aggregate amount of any Letters of Credit remaining undrawn, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and (ii)
pay in advance all Letter of Credit fees scheduled to be paid or payable over
the remaining term of any Letters of Credit;

               (d)   terminate any FX Forward Contracts;

               (e)  settle or adjust disputes and claims directly with Account
Debtors for amounts on terms and in any order that Bank considers advisable,
notify any Person owing Borrower money of Bank’s security interest in such
funds, and verify the amount of such account;

           (f)   make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Bank a
license to enter and occupy any of its premises, without charge, to exercise any
of Bank’s rights or remedies;

           (g)  apply to the Obligations any (i) balances and deposits of
Borrower it holds, or (ii) any amount held by Bank owing to or for the credit or
the account of Borrower;

           (h) ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

           (i)   place a “hold” on any account maintained with Bank and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

               (j)   demand and receive copies of Borrower’s Books; and

               (k)  exercise all rights and remedies available to Bank under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).

     9.2   Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits. Borrower hereby appoints Bank
as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of Bank’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder. Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

-15-

--------------------------------------------------------------------------------





     9.3  Protective Payments. If Borrower fails to obtain the insurance called
for by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Bank will make reasonable efforts to provide Borrower with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

     9.4  Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Bank shall allocate or apply any
payments required to be made by Borrower to Bank or otherwise received by Bank
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement. If an Event of Default has occurred and is
continuing, Bank may apply any funds in its possession, whether from Borrower
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Bank shall determine in its sole discretion. Any
surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Bank for any deficiency. If Bank, in its good
faith business judgment, directly or indirectly enters into a deferred payment
or other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

     9.5  Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.

     9.6  No Waiver; Remedies Cumulative. Bank’s failure, at any time or times,
to require strict performance by Borrower of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it is given. Bank’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank’s exercise of one right or remedy is not an election, and Bank’s
waiver of any Event of Default is not a continuing waiver. Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

     9.7  Shares. Borrower recognizes that Bank may be unable to effect a public
sale of any or all the Shares, by reason of certain prohibitions contained in
federal securities laws and applicable state securities laws or otherwise, and
may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Borrower acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Bank shall be under no obligation to delay a sale of any of
the Shares for the period of time necessary to permit the issuer thereof to
register such securities for public sale under federal securities laws or under
applicable state securities laws, even if such issuer would agree to do so.

     9.8  Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

 

 

-16-

--------------------------------------------------------------------------------



  10      NOTICES



     All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Bank or Borrower may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.

                                                  If to Borrower:    Global Med
Technologies, Inc. and PeopleMed.com, Inc.
c/o Global Med Technologies, Inc.
12600 West Colfax Ave., Suite C-420
Lakewood, CO 80215
Attn: Mick Ruxin, M.D., Chairman & CEO or Darren Craig V.P. of Finance
Fax: 916-404-8419
Email: mick@globalmedtech.com, craigd@wyndgatte.com 

 

    If to Bank:    Silicon Valley Bank
380 Interlocken Crescent, Suite 600
Broomfield, CO 80021
Attn: Ryan Lee
Fax: (303) 469-9088
Email: rlee3@svb.com  

 


CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

     California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

     

-17-

--------------------------------------------------------------------------------

      WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the Santa Clara County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure Section 638 (or pursuant to comparable provisions of federal law if
the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in Santa Clara County, California; and the parties
hereby submit to the jurisdiction of such court. The reference proceedings shall
be conducted pursuant to and in accordance with the provisions of California
Code of Civil Procedure §§ 638 through 645.1, inclusive. The private judge shall
have the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed except as otherwise required by law. If during the course of
any dispute, a party desires to seek provisional relief, but a judge has not
been appointed at that point pursuant to the judicial reference procedures, then
such party may apply to the Santa Clara County, California Superior Court for
such relief. The proceeding before the private judge shall be conducted in the
same manner as it would be before a court under the rules of evidence applicable
to judicial proceedings. The parties shall be entitled to discovery which shall
be conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a). Nothing in this paragraph shall limit the right of any party
at any time to exercise self-help remedies, foreclose against collateral, or
obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

     11           GENERAL PROVISIONS

     11.1         Successors and Assigns. This Agreement binds and is for the
benefit of the successors andpermitted assigns of each party. Borrower may not
assign this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

     11.2      Indemnification. Borrower agrees to indemnify, defend and hold
Bank and its directors, officers, employees, agents, attorneys, or any other
Person affiliated with or representing Bank harmless against: (a) all
obligations, demands, claims, and liabilities (collectively, “Claims”) asserted
by any other party in connection with the transactions contemplated by the Loan
Documents; and (b) all losses or Bank Expenses incurred, or paid by Bank from,
following, or arising from transactions between Bank and Borrower (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses
directly caused by Bank’s gross negligence or willful misconduct.

     11.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.         11.4      Severability of Provisions.
Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision. 

     11.5       Amendments in Writing; Integration. All amendments to this
Agreement must be in writing and signed by both Bank and Borrower. This
Agreement and the Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

     11.6      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.

     11.7      Survival. All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. The obligation of Borrower
in Section 11.2 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

-18-

--------------------------------------------------------------------------------



     11.8   Confidentiality. In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; and (e) as Bank
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (ii) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.

     11.9   Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.



  12     CO-BORROWER PROVISIONS.



                 (a) Primary Obligation. This Agreement is a primary and
original obligation of each of Global Med and PeopleMed and shall remain in
effect notwithstanding future changes in conditions, including any change of law
or any invalidity or irregularity in the creation or acquisition of any
Obligations or in the execution or delivery of any agreement between Bank and
any Borrower. Each Borrower shall be liable for existing and future Obligations
as fully as if all of all Credit Extensions were advanced to such Borrower. Bank
may rely on any certificate or representation made by any Borrower as made on
behalf of, and binding on, all Borrowers, including without limitation
Disbursement Request Forms, Borrowing Base Certificates and Compliance
Certificates.

                 (b) Enforcement of Rights. Borrowers are jointly and severally
liable for the Obligations and Bank may proceed against one or more of the
Borrowers to enforce the Obligations without waiving its right to proceed
against any of the other Borrowers.

                 (c) Borrowers as Agents. Each Borrower appoints the other
Borrower as its agent with all necessary power and authority to give and receive
notices, certificates or demands for and on behalf of both Borrowers, to act as
disbursing agent for receipt of any Credit Extensions on behalf of each Borrower
and to apply to Bank on behalf of each Borrower for Credit Extensions, any
waivers and any consents. This authorization cannot be revoked, and Bank need
not inquire as to each Borrower’s authority to act for or on behalf of Borrower.

                 (d)  Subrogation and Similar Rights. Notwithstanding any other
provision of this Agreement or any other Loan Document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating the Borrower to the rights of Bank under
the Loan Documents) to seek contribution, indemnification, or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 12 shall be
null and void. If any payment is made to a Borrower in contravention of this
Section 12, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

                 (e) Waivers of Notice. Except as otherwise provided in this
Agreement, each Borrower waives notice of acceptance hereof; notice of the
existence, creation or acquisition of any of the Obligations; notice of an Event
of Default; notice of the amount of the Obligations outstanding at any time;
notice of intent to accelerate; notice of acceleration; notice of any adverse
change in the financial condition of any other Borrower or of any other fact
that might increase the Borrower’s risk; presentment for payment; demand;
protest and notice thereof as to any instrument; default; and all other notices
and demands to which the Borrower would otherwise be entitled. Each Borrower
waives any defense arising from any defense of any other Borrower, or by reason
of the cessation from any cause whatsoever of the liability of any other
Borrower. Bank’s failure at any time to require strict performance by any
Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Bank thereafter to demand strict compliance and
performance therewith. Nothing contained herein shall prevent Bank from
foreclosing on the Lien of any deed of trust, mortgage or other security
instrument, or exercising any rights available thereunder, and the exercise of
any such rights shall not constitute a legal or equitable discharge of any
Borrower. Each Borrower also waives any defense arising from any act or omission
of Bank that changes the scope of the Borrower’s risks hereunder.

-19-

--------------------------------------------------------------------------------





                 (f)   Subrogation Defenses. Each Borrower hereby waives any
defense based on impairment or destruction of its subrogation or other rights
against any other Borrower and waives all benefits which might otherwise be
available to it under California Civil Code Sections 2809, 2810, 2819, 2839,
2845, 2848, 2849, 2850, 2899, and 3433 and California Code of Civil Procedure
Sections 580a, 580b, 580d and 726, as those statutory provisions are now in
effect and hereafter amended, and under any other similar statutes now and
hereafter in effect.



     (g)   Right to Settle, Release.



            The liability of Borrowers hereunder shall not be diminished by (i)
any agreement, understanding or representation that any of the Obligations is or
was to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.

          Without affecting the liability of any Borrower hereunder, Bank may
(i) compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Obligations with respect to a Borrower, (ii) grant other
indulgences to a Borrower in respect of the Obligations, (iii) modify in any
manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or (v)
compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.

                 (h) Subordination. All indebtedness of a Borrower now or
hereafter arising held by another Borrower is subordinated to the Obligations
and the Borrower holding the indebtedness shall take all actions reasonably
requested by Lender to effect, to enforce and to give notice of such
subordination

     13      DEFINITIONS        13.1      Definitions. As used in this
Agreement, the following terms have the following meanings:

     “Account” is any “account” as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

     “Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

      “Advance” or “Advances” means an advance (or advances) under the Revolving
Line.

     “Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.



  “Agreement” is defined in the preamble hereof.



     “Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii)
the Borrowing Base minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserve, minus (c) the FX Reserve, minus (d) any amounts used
for Cash Management Services, and minus (e) the outstanding principal balance of
any Advances.



  “Bank” is defined in the preamble hereof.



-20-

--------------------------------------------------------------------------------

     “Bank Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.



  “Borrower” is defined in the preamble hereof.



     “Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

     “Borrowing Base” is the lesser of (a) 1,000,000, or (b) (i) 80% of Eligible
Accounts subject to a dilution rate between zero and five percent (0-5%), (ii)
75% of Eligible Accounts subject to a dilution rate between six and ten percent
(6-10%), and (iii) 70% of Eligible Accounts subject to a dilution rate between
eleven and fifteen percent (11-15%), in each case as such dilution rate shall be
calculated by Bank based on Bank’s initial field examination and other audits of
the Accounts and/or as determined by Bank based on Borrower’s most recent
Borrowing Base Certificate; provided, however, that Bank may decrease the
foregoing percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.

      “Borrowing Base Certificate” is that certain certificate in the form
attached hereto as Exhibit C.

     “Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.

       “Business Day” is any day that is not a Saturday, Sunday or a day on
which Bank is closed.

      “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

       “Cash Management Services” is defined in Section 2.1.4.

     “Change in Control” means any event, transaction, or occurrence as a result
of which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Borrower, is or becomes a beneficial owner (within the
meaning Rule 13d-3 promulgated under the Exchange Act), directly or indirectly,
of securities of Borrower, representing twenty-five percent (25%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directions at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.

     “Code” is the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of California; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
California, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes on the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.

       “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit A.

-21-

--------------------------------------------------------------------------------

      “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account.

     “Commodity Account” is any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.



  “Communication” is defined in Section 10.



       “Compliance Certificate” is that certain certificate in the form attached
hereto as Exhibit E.

     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

     “Control Agreement” is any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Bank pursuant to which
Bank obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

     “Credit Extension” is any Advance, Letter of Credit, Term Loan Advance, FX
Forward Contract, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower’s benefit.

      “Credit Party” means Borrowers and each of Borrower’s Subsidiaries.

     “Current Liabilities” are all obligations and liabilities of Borrower to
Bank, plus, without duplication, the aggregate amount of Borrower’s Total
Liabilities that mature within one (1) year.



  “Default Rate” is defined in Section 2.3(b) .



     “Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

     “Designated Deposit Account” is Borrower’s deposit account, account number
_____________, maintained with Bank.

       “Dollars,” “dollars” and “$” each mean lawful money of the United States.

     “Domestic Subsidiary” means a Subsidiary organized under the laws of the
United States or any state or territory thereof or the District of Columbia.

     “Draw Period” is the period of time from the Effective Date through the
earlier to occur of (a) September 30, 2008, or (b) an Event of Default.

     “EBITDA” shall mean (a) Net Income, plus (b) income tax expense, plus (c)
Interest Expense, plus (d) depreciation expense, amortization expense, non-cash
stock compensation expense, and non-recurring non-cash charges.

      “eDonor Asset Purchase” means Borrower’s purchase of the assets of eDonor
on terms satisfactory to Bank.

       “Effective Date” is the date Bank executes this Agreement as indicated on
the signature page hereof.

-22-

 

--------------------------------------------------------------------------------

     “Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment. Eligible Accounts shall not include:

          (a)  Accounts for which the Account Debtor has not been invoiced;  
          (b)      Accounts that the Account Debtor has not paid within ninety
(90) days of invoice date;             (c)      Accounts owing from an Account
Debtor, fifty percent (50%) or more of whose Accounts have not been paid within
ninety (90) days of invoice date;

                (d)      Accounts with credit balances over ninety (90) days
from invoice date;

          (e)      Accounts owing from an Account Debtor, including Affiliates,
whose total obligations to Borrower exceed twenty-five (25%) of all Accounts
except for McKesson Information Solutions LLC, for which such percentage is 35%,
for the amounts that exceed that percentage, unless Bank approves in writing;

          (f)     Accounts owing from an Account Debtor which does not have its
principal place of business in the United States except for Eligible Foreign
Accounts;

         (g)     Accounts owing from an Account Debtor which is a federal, state
or local government entity or any department, agency, or instrumentality thereof
except for Accounts of the United States if Borrower has assigned its payment
rights to Bank and the assignment has been acknowledged under the Federal
Assignment of Claims Act of 1940, as amended;

         (h)     Accounts owing from an Account Debtor to the extent that
Borrower is indebted or obligated in any manner to the Account Debtor (as
creditor, lessor, supplier or otherwise - sometimes called “contra” accounts,
accounts payable, customer deposits or credit accounts), with the exception of
customary credits, adjustments and/or discounts given to an Account Debtor by
Borrower in the ordinary course of its business;

         (i)     Accounts for demonstration or promotional equipment, or in
which goods are consigned, or sold on a “sale guaranteed”, “sale or return”,
“sale on approval”, “bill and hold”, or other terms if Account Debtor’s payment
may be conditional;

         (j)      Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;

         (k)     Accounts in which the Account Debtor disputes liability or
makes any claim (but only up to the disputed or claimed amount), or if the
Account Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or
goes out of business; and

        (m)     Accounts for which Bank in its good faith business judgment
determines collection to be doubtful.

     “Eligible Foreign Accounts” are Accounts for which the Account Debtor does
not have its principal place of business in the United States but are otherwise
Eligible Accounts that are (a) covered by credit insurance satisfactory to Bank,
less any deductible; (b) supported by letter(s) of credit acceptable to Bank; or
(c) that Bank approves in writing.

     “Equipment” is all “equipment” as defined in the Code with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

       “ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.



  “Event of Default” is defined in Section 8.



-23-

--------------------------------------------------------------------------------

      “Excess Cash Flow” means, for any period, the amount by which EBITDA
exceeds the sum of (i) interest expense payable in cash; (ii) foreign, federal,
state and local income taxes payable in cash; (iii) the aggregate amount of
regularly scheduled and voluntary principal payments on all Indebtedness
(excluding payments under the Revolving Line); (iv) the aggregate amount of
capital expenditures and capitalized software development costs; (v) cash paid
for acquisitions in excess of amounts financed with proceeds from Indebtedness;
(vi) cash paid for earn-outs related to acquisitions (if not already included in
EBITDA); and (vii) decreases in operating working capital (or reduced by
increases in operating working capital).

       “Foreign Currency” means lawful money of a country other than the United
States.

       “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.

     “Free Cash Flow” means (i) EBITDA, less (ii) capital expenditures including
capitalized software development costs.

     “Funded Debt” is all Indebtedness and any other (a) obligations to repay
borrowed money, direct or indirect, incurred or assumed, (b) obligations for the
deferred purchase price of capital, (c) obligations (contingent or otherwise)
under any letter of credit or banker’s acceptance, (d) synthetic leases, (e)
lease obligations that have been or should be capitalized on the books of
Borrower in accordance with GAAP, (f) obligations to advance funds to, or to
purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, (g) transaction (including
forward sale or purchase agreements) having the commercial effect, as determined
by Bank, of a borrowing of money entered into by Borrower to finance its
operations or capital requirements, and (h) guaranty of any obligations
described in subparts (a) through (g) hereof.

     “Funding Date” is any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

     “FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.



  “FX Forward Contract” is defined in Section 2.1.3.

“FX Reserve” is defined in Section 2.1.3.



     “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

     “General Intangibles” is all “general intangibles” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

     “Governmental Approval” is any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

-24-

 

--------------------------------------------------------------------------------

     “Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

      “Guarantor” is any present or future guarantor of the Obligations.

     “Hemo-Net LLC Asset Purchase” means Borrower’s purchase of the assets of
Hemo-Net LLC on terms satisfactory to Bank.

     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

      “Initial Audit” is Bank’s inspection of the Collateral and Borrower’s
Books.

     “Inlog Acquisition” means Borrower’s purchase of the outstanding stock of
Inlog, S.A. on terms satisfactory to Bank.

     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

     “Interest Expense” means for any fiscal period, interest expense (whether
cash or non-cash) determined in accordance with GAAP for the relevant period
ending on such date, including, in any event, interest expense with respect to
any Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

     “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

     “Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

     “IP Agreement” is that certain Intellectual Property Security Agreement
executed and delivered by Borrower to Bank dated as of the Effective Date.

     “Jackson Proceedings” means the lawsuit filed by Borrower against Donnie L.
Jackson, Jr. on or around September, 2002 pursuant to which, on March 30, 2005,
the Superior Court of the State of California in and for the County of El Dorado
granted the motion for summary judgment for Donnie L. Jackson, Jr. and in
connection with which, on September 1, 2005, Borrower deposited $1.004 million
(the “Deposit”) with the Superior Court in the State of California in the County
of El Dorado representing potential fees and attorneys' costs of Borrower and
Borrower classified and expensed and set up a liability for such amount on the
Company's balance sheets and pursuant to which, on December 2006, the summary
judgment was reversed by the California Court of Appeals and the matter was
remanded to the trial court. The Deposit was returned to Borrower in May, 2007.

     “Letter of Credit” means a standby letter of credit issued by Bank or
another institution based upon an application, guarantee, indemnity or similar
agreement on the part of Bank as set forth in Section 2.1.2.

       “Letter of Credit Application” is defined in Section 2.1.2(a) .

      “Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d) .

-25-

--------------------------------------------------------------------------------

     “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

     “Liquidity” is defined as i) unrestricted cash, Cash Equivalents and
marketable securities plus net billed Accounts, divided by (ii) total
consolidated Funded Debt.

     “Loan Documents” are, collectively, this Agreement, the Perfection
Certificate, the IP Agreement, the Subordination Agreement, any note, or notes
or guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower any Guarantor and/or for the benefit of Bank
in connection with this Agreement, all as amended, restated, or otherwise
modified.

     “Make-Whole Premium” is an amount equal to 2.0% of the outstanding Term
Loan Advances if the prepayment is made on or before the first anniversary of
the date hereof; 0.50% of the outstanding Term Loan Advances if the prepayment
is made on or after the first anniversary hereof but before the second
anniversary hereof; and 0.25% of outstanding Term Loan Advances if the
prepayment is made on or after the second anniversary hereof but before the
third anniversary hereof. No Make-Whole Premium shall apply if the prepayment is
made on or after the third anniversary hereof.

     “Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.

     “Net Income” means, as calculated on a consolidated basis for Borrower and
its Subsidiaries for any period as at any date of determination, the net profit
(or loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

     “Obligations” are any Credit Party’s obligation to pay when due any debts,
principal, interest, Bank Expenses and other amounts any Credit Party owes Bank
now or later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of any Credit Party assigned to Bank, and the performance of any
Credit Party’s duties under the Loan Documents.

     “Operating Documents” are, for any Person, such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
and, (a) if such Person is a corporation, its bylaws in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.

        “Payment/Advance Form” is that certain form attached hereto as Exhibit
B.



  “Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:



          (a)    Borrower’s Indebtedness to Bank under this Agreement and the
other Loan Documents;             (b)    Indebtedness existing on the Effective
Date and shown on the Perfection Certificate;             (c)    Subordinated
Debt;             (d)    unsecured Indebtedness to trade creditors incurred in
the ordinary course of business;  

-26-



--------------------------------------------------------------------------------



      (e)   Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

      (f)   extensions, refinancings, modifications, amendments and restatements
of any items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be;

      (g)   Indebtedness, secured solely by the accounts receivable of Inlog,
S.A., in an aggregate amount not to exceed Eight Hundred Thousand Euros
(¬800,000) owing to the sellers of Inlog, S.A. provided Bank has consented to
the Inlog Acquisition; and

      (h)   unsecured Indebtedness of Inlog S.A. existing on the Effective Date
in an aggregate amount not to exceed Six Hundred Thousand Euros (¬600,000).



  “Permitted Investments” are:



        (a)  Investments shown on the Perfection Certificate and existing on the
Effective Date;           (b)      Cash Equivalents;

        (c)      Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

        (f)     Investments of Subsidiaries in or to other Subsidiaries or
Borrower and Investments by Borrower in Subsidiaries not to exceed $500,000 in
the aggregate in any fiscal year;

      (g) Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

      (h) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

      (i)   Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary; and

      (j)  an Investment by Borrower in an aggregate amount not to exceed
$4,800,000 in a wholly owned subsidiary proposed to be formed by Borrower under
the laws of France under the proposed name of Global Med Technologies France,
SAS (“Global Med France”) for the purpose of meeting initial equity
capitalization requirements of French law, provided that Global Med France shall
return such Investment in its entirety to Borrower and deposit, prior to July
31, 2008, unrestricted cash in an aggregate amount of at least $4,800,000 in an
account in the name of Borrower maintained with Bank in the United States.



  “Permitted Liens” are:



     (a)  Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

     (b)  Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

-27-

--------------------------------------------------------------------------------

      (c)  purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

      (d)  Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed $50,000 and which are not delinquent or remain payable without penalty
or which are being contested in good faith and by appropriate proceedings which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;

      (e)  Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

      (f)  Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

      (g)  leases or subleases of real property granted in the ordinary course
of business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

      (h)  non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;

      (i)  Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

      (j)  Liens in favor of other financial institutions arising in connection
with Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts do not include reference to deposit accounts
if Borrower is not permitted to maintain such accounts with institutions other
than Bank; and

      (k) Liens in favor of CSS Properties LLC on Equipment located at 1165
Investment Blvd., Suite 150, El Dorado Hills, CA 95762 and listed on Annex A
attached hereto provided that the aggregate amount of all such Equipment shall
not exceed $50,000 at any time.

     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

      “Prime Rate” is Bank’s most recently announced “prime rate,” even if it is
not Bank’s lowest rate.

     “Registered Organization” is any “registered organization” as defined in
the Code with such additions to such term as may hereafter be made

     “Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

     “Responsible Officer” is any of the Chief Executive Officer, President,
Chief Financial Officer and Controller of Borrower.

       “Revolving Line” is an Advance or Advances in an amount equal to One
Million Dollars ($1,000,000).



  “Revolving Line Maturity Date” means June 12, 2011.



-28-

--------------------------------------------------------------------------------



     “Securities Account” is any “securities account” as defined in the Code
with such additions to such term as may hereafter be made.



  “Settlement Date” is defined in Section 2.1.3.



     “Subordinated Debt” is indebtedness incurred by Borrower subordinated to
all of Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.

     “Subsidiary” means, with respect to any Person, any Person of which more
than 50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.

      “Term Loan Advance” and “Term Loan Advances” shall have meaning as defined
in Section 2.1.5.

       “Term Loan Amount” is an amount of up to Five Million Dollars
($5,000,000).



  “Term Loan Maturity Date” is December 1, 2013.



     “Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.



  “Transfer” is defined in Section 7.1.



       “Unused Revolving Line Facility Fee” is defined in Section 2.4(e) .



[Signature page follows.]



-29-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the Effective Date.



BORROWERS:

GLOBAL MED TECHNOLOGIES, INC.



By: /s/  Michael I. Ruxin, M.D.                                               
Name:   Michael I. Ruxin, M.D.
Title:     Chief Executive Officer


PEOPLEMED.COM, INC.

By: /s/  Michael I. Ruxin, M.D.                                               
Name:   Michael I. Ruxin, M.D.
Title:     Chief Executive Officer







BANK:





SILICON VALLEY BANK

By: /s/  Ryan C.
Lee                                                              
Name:   Ryan C. Lee
Title:     Relationship Manager
Effective Date: 6-17-08



 

 

 

 

 

 

[Signature page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

ANNEX A

 

 

 

 

 

 

 

 

 

 

 

  [Signature page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------



EXHIBIT A



The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

     All Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

     Notwithstanding the foregoing, the “Collateral” does not include more than
65% of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Borrower of any Foreign Subsidiary which shares
entitle the holder thereof to vote for directors or any other matter.

     Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its any copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

Loan Payment/Advance Request Form
DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME

Fax To: 
                                                                          Date: ____________
LOAN PAYMENT:      GLOBAL MED TECHNOLOGIES, INC. AND PEOPLEMED.COM, INC.   

From Account # _________________________________________________
(Deposit Account #) Principal $ ____________________________________

To Account #  __________________________________________________________________
(Loan Account #) and/or Interest $
__________________________________________________

Authorized Signature: ___________________________                      Phone
Number:  ________________________________ Print Name/Title: 
______________________________  

LOAN ADVANCE:
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account
#________________________________                                                   
To Account # __________________________________________________
                             (Loan Account
#)                                                                                                    
 (Deposit Account #)

Amount of Advance $___________________________

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

Authorized Signature:  ___________________________________ Phone
Number: _________________________________ Print Name/Title: 
______________________________________  


OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time.

Beneficiary Name: _____________________________________________
Beneficiary Bank:  _____________________________________________
City and State:________________________________________________

Amount of Wire: $
___________________________________________________________________________
Account
Number:_____________________________________________________________________________

  Beneficiary Bank Transit (ABA) #:  _____________________ Beneficiary Bank Code
(Swift, Sort, Chip, etc.):  ________________________________   (For
International Wire Only) 

Intermediary Bank: _______________________________________________
For Further Credit to: _____________________________________________

Special Instruction:
_______________________________________________________________

Transit (ABA) #:
_____________________________________________________________________________


____________________________________________________________________________________________


By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

Authorized Signature: ______________________________________________________
Print Name/Title: _________________________________________________________
Telephone #: _____________________________________________________________

2nd Signature (if required):
_________________________________________________________________
Print Name/Title:
_______________________________________________________________________
Telephone #:
___________________________________________________________________________



--------------------------------------------------------------------------------



          EXHIBIT C                    BORROWING BASE CERTIFICATE         
Borrower: GLOBAL MED TECHNOLOGIES, INC. and PEOPLEMED.COM, INC.          Lender:
Silicon Valley Bank          Commitment Amount:    $_______________           
ACCOUNTS RECEIVABLE          1 .             Accounts Receivable (invoiced) Book
Value as of        $_______________  2 .             Additions (please explain
on reverse)        $_______________  3 .             TOTAL ACCOUNTS RECEIVABLE 
      $_______________    ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication) 
        4 .             Un-invoiced Accounts        $_______________  5 .       
     Amounts over 90 days due        $_______________  6 .             Balance
of 50% over 90 day accounts        $_______________  7 .             Credit
balances over 90 days        $_______________  8 .             Concentration
Limits        $_______________  9 .             Foreign Accounts       
$_______________  10 .             Governmental Accounts       
$_______________  11 .             Contra Accounts        $_______________  12
.             Promotion or Demo Accounts        $_______________  13 .         
   Intercompany/Employee Accounts        $_______________  14 .           
 Disputed Accounts        $_______________  15 .             [reserved]         
  $_______________  16 .             Other (please explain on reverse)       
$_______________  17 .             TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS       
$_______________  18 .             Eligible Accounts (#3 minus #17)       
$_______________  19 .             ELIGIBLE AMOUNT OF ACCOUNTS [80% of #18,
subject to 0-5% dilution rate;        $_______________        75% of #18,
subject to 6-10% dilution rate; 70% of #18, subject to 11-15% dilution rate]   
        BALANCES              20 .             Maximum Loan Amount        $
1,000,000  21 .             Total Funds Available [Lesser of #20 or #19]       
$_______________  22 .             Present balance owing on Line of Credit     
  $_______________  23 .             Outstanding under Sublimits       
$_______________  24 .             RESERVE POSITION (#23 minus #24 and #25)     
  $_______________ 


The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

                               BANK USE ONLY  COMMENTS:    Received by:       
                                 AUTHORIZED SIGNER      Date:    By:   
Verified:                       Authorized Signer   
                                 AUTHORIZED SIGNER  Date:    Date:       
Compliance Status:                                        Yes     No  








--------------------------------------------------------------------------------

EXHIBIT D

BORROWING RESOLUTIONS

CORPORATE BORROWING CERTIFICATE

BORROWER: Global Med Technologies, Inc. DATE: June 12, 2008 BANK: Silicon Valley
Bank

I hereby certify as follows, as of the date set forth above:

1.      I am the Secretary, Assistant Secretary or other officer of the
Borrower. My title is as set forth below.   2.      Borrower’s exact legal name
is set forth above. Borrower is a corporation existing under the laws of the
State o f Colorado.

3.       Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 2 above. Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.

4.     The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

            Authorized to              Add or Remove  Name    Title   
Signature    Signatories  Michael I. Ruxin, M.D.    Chief Executive Officer   
 /s/ Michael I. Ruxin, M.D.    x Darren Craig    Acting Chief Financial Officer 
  /s/ Darren Craig    x             ¨             ¨


RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Silicon Valley Bank ("Bank").
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

--------------------------------------------------------------------------------

Letters of Credit. Apply for letters of credit from Bank.
Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.
Issue Warrants. Issue warrants for Borrower's capital stock.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5.      The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.

By: /s/ Kim Geist                                                         
Name:  Kim Geist
Title:   Corporate Secretary

     *** If the Secretary, Assistant Secretary or other certifying officer
executing above is designated by the resolutions set forth in paragraph 4 as one
of the authorized signing officers, this Certificate must also be signed by a
second authorized officer or director of Borrower.

     I, the __________________________ of Borrower, hereby certify as to
paragraphs 1 through 5 above, as [print title] of the date set forth above.

By: ____________________________________
Name: __________________________________
Title: ___________________________________













 

 

 

 

2

--------------------------------------------------------------------------------

[global617088kex1091x37x1.jpg]

                                                                         
CORPORATE BORROWING CERTIFICATE    BORROWER: PeopleMed.com, Inc.    DATE: June
12, 2008  BANK:    Silicon Valley Bank                         I hereby certify
as follows, as of the date set forth above:     


1.      I am the Secretary, Assistant Secretary or other officer of the
Borrower. My title is as set forth below.   2.      Borrower’s exact legal name
is set forth above. Borrower is a corporation existing under the laws of the
State of Colorado.

3.        Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 2 above. Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.

4.         The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:



            Authorized to              Add or Remove  Name    Title   
Signature    Signatories  Michael I. Ruxin, M.D.    Chief Executive Officer   
 /s/ Michael I. Ruxin, M.D.    x Darren Craig    Acting Chief Financial Officer 
  /s/ Darren Craig    x             ¨             ¨



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Silicon Valley Bank ("Bank").
Execute Loan Documents. Execute any loan documents Bank requires.
Grant Security. Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Letters of Credit. Apply for letters of credit from Bank.
Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.
Issue Warrants. Issue warrants for Borrower's capital stock.







 

 

--------------------------------------------------------------------------------

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5.      The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.

By: /s/ Kim Geist                                                         
Name:  Kim Geist
Title:   Corporate Secretary

     *** If the Secretary, Assistant Secretary or other certifying officer
executing above is designated by the resolutions set forth in paragraph 4 as one
of the authorized signing officers, this Certificate must also be signed by a
second authorized officer or director of Borrower.

     I, the __________________________ of Borrower, hereby certify as to
paragraphs 1 through 5 above, as [print title] of the date set forth above.

By: ____________________________________
Name: __________________________________
Title: ___________________________________













 

 

 

 

 

 

--------------------------------------------------------------------------------

    EXHIBIT E          COMPLIANCE CERTIFICATE      TO:    SILICON VALLEY BANK   
Date:  FROM:    GLOBAL MED TECHNOLOGIES, INC. and PEOPLEMED.COM, INC.     


     The undersigned authorized officer of Global Med Technologies, Inc. and
PeopleMed.com, Inc. (collectively as “Borrower”) certifies that under the terms
and conditions of the Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending 
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank. Attached are the required documents
supporting the certification. The undersigned certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

                                         Reporting Covenant                     
             Required        Complies    Monthly financial statements with   
Monthly within 30 days           Yes    No  Compliance Certificate             
    Annual financial statement (CPA Audited) + CC    FYE within 90 days         
 Yes    No  10-Q, 10-K and 8-K    Within 5 days after filing with SEC       Yes 
  No  Borrowing Base Certificate A/R Agings    Monthly within 30 days*         
 Yes    No        The following Intellectual Property was registered after the
Effective Date (if no registrations, state “None”)         
                            Financial Covenant                   Required   
Actual    Complies    Maintain on a Quarterly Basis:                  Cumulative
Free Cash Flow                   See Agreement    $    Yes    No    Maintain on
a Monthly Basis:                  Liquidity Ratio                   See
Agreement    _____:1.0    Yes    No 








 

 

--------------------------------------------------------------------------------

     The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)

______________________________________________________________________________________________________________
______________________________________________________________________________________________________________
______________________________________________________________________________________________________________

GLOBAL MED TECHNOLOGIES, INC.      BANK USE ONLY          Received by:  By: 
___________________________________________________    
                        AUTHORIZED SIGNER  Name: 
_________________________________________________                 Date:  Title: 
__________________________________________________             Verified: 
PEOPLEMED.COM, INC.                              AUTHORIZED SIGNER        Date: 
By:  ___________________________________________________     Compliance
Status:                      Yes           No  Name: 
_________________________________________________       Title: 
__________________________________________________      


 



 

 

 

 



 

--------------------------------------------------------------------------------



Schedule 1 to Compliance Certificate

Financial Covenants of Borrower



Dated: ____________________

     In the event of a conflict between this Schedule and the Loan Agreement,
the terms of the Loan Agreement shall govern.

I.   Free Cash Flow (Section 6.7(a))

Required: Borrower shall maintain at all times, tested as of the last day of
each quarter, a minimum cumulative Free Cash Flow in the amount set forth below
for the corresponding cumulative period, as follows:

                                       Cumulative Period       Amount    •   
Three (3) months ending September 30, 2008    $    300,000  •    Six (6) months
ending December 31, 2008    $    900,000    •    Three (3) months ending March
31, 2009    $    600,000  •    Six (6) months ending June 30, 2009    $
1,200,000  •    Nine (9) months ending September 30, 2009    $ 1,800,000  •   
Twelve (12) months ending December 31, 2009    $ 2,400,000    •    Three (3)
months ending March 31, 2010    $    600,000  •    Six (6) months ending June
30, 2010    $ 1,200,000  •    Nine (9) months ending September 30, 2010    $
1,800,000  •    Twelve (12) months ending December 31, 2010    $ 2,400,000    • 
  Three (3) months ending March 31, 2011    $    800,000  •    Six (6) months
ending June 30, 2011    $ 1,600,000  •    Nine (9) months ending September 30,
2011    $ 2,400,000  •    Twelve (12) months ending December 31, 2011    $
3,200,000  •    Each fiscal quarter thereafter will replicate the quarterly
requirement for the 2011 fiscal year. 


Actual:               1.    Cumulative Period:    month period ending
____________,       A.    Required amount specified in table above    $   B.   
Net Income (as defined in the Agreement)    $   C.    Income tax expense       
$   D.    Interest Expense (as defined in the Agreement)    $   E.   
Depreciation expense        $   F.    Amortization expense        $   G.   
Non-cash stock compensation expense    $   H.    Non-recurring non-cash charges 
  $               


--------------------------------------------------------------------------------



 I.   EBITDA (the sum of lines A through H)    $   J.   Capital expenditures
(including capitalized software development costs)    $   K.    Free Cash Flow
(line I less line J)         $   Is line K equal to or greater than line A?   
$        ________ No; not in compliance.     ____________ Yes; in compliance.   
$               II.     Liquidity Ratio (Section 6.7(b))          

 


Required: Borrower shall maintain a ratio of unrestricted cash, Cash Equivalents
and marketable securities plus net billed Accounts to total consolidated Funded
Debt of not less than the following, tested monthly:

                                                             Period    Ratio 
Effective Date through and including September 30, 2008    1.10:1.00  October 1,
2008 through and including March 31, 2009    1.30:1.00  April 1, 2009 through
and including June 30, 2009    1.40:1.00  Each month thereafter    1.75:1.00 


During the intra-quarter months only, a violation of the applicable minimum
Liquidity Ratio in a particular intra-quarter month will not constitute an Event
of Default if as of that month end, Borrower maintains greater than Two Million
Five Hundred Thousand Dollars ($2,500,000) of unrestricted cash with Bank and
Bank’s Affiliate.

Actual:             2.   Month: _____   Relevant Period: 
_______________________       A.   Required ratio for relevant period   
____:1.00   B.   Unrestricted cash and Cash Equivalents (as defined in the
Agreement)     $   C.   marketable securities     $   D.   net billed Accounts
(as defined in the Agreement)     $   E.   Total numerator (sum of lines B, C
and D)     $   F.   total consolidated Funded Debt (as defined in the
Agreement)     $   G.   Liquidity Ratio (line E divided by line F)    ____:1.00 
Is line G equal to or greater than line A?          ______ Yes; in compliance. 
        ______ No; continue.                   


 

--------------------------------------------------------------------------------



                 Is this month an intra-quarter month?





  ___________ No; not in compliance.
___________ Yes; continue



Does unrestricted cash balance with Bank and Bank’s affiliates exceed Two
Million Five Hundred Thousand Dollars ($2,500,000)?

           _________ Yes; in compliance.
           _________  No; not in compliance.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------